


116 HR 8148 IH: VA Data Analytics and Technology Assistance Act
U.S. House of Representatives
2020-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8148
IN THE HOUSE OF REPRESENTATIVES

September 1, 2020
Mr. Lamb (for himself and Mr. Banks) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to enter into contracts for statistical analyses and data evaluation.

 
1.Short titleThis Act may be cited as the VA Data Analytics and Technology Assistance Act or the VA DATA Act.   2.Statistical analyses and data evaluation by Department of Veterans Affairs (a)In generalChapter 1 of title 38, United States Code, is amended by adding at the end the following new section: 
 
119.Contracting for statistical analyses and data evaluation 
(a)In generalThe Secretary may enter into a contract or other agreement with an academic institution or other qualified entity, as determined by the Secretary, to carry out statistical analyses and data evaluation as required of the Secretary by law. (b)Rule of constructionNothing in this section may be construed to limit the authority of the Secretary to enter into contracts or other agreements for statistical analyses and data evaluation under any other provision of law..  
(b)Clerical amendmentThe table of sections at the beginning of chapter 1 of such title is amended by adding at the end the following new item:   119. Contracting for statistical analyses and data evaluation..  